Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 6/26/20 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 
It is noted that the claims are replete with language directed to intended use and conditional use. For example, although the preamble of claim 1 states the invention is a single apparatus (a tip rack), the preamble also includes language directed to the intended use relative to an unclaimed plurality of nozzle tips and nozzle that are not elements of the of the tip rack. The unclaimed structures do not structurally define the claimed apparatus. Whether or not one chooses to use the tip rack with nozzle tips, nozzles, vessels, tubes, etc. is a matter of choice not requirement. There is no requirement for the claimed tip rack to be used in any process at all nor with any further unclaimed structures including those that may be envisioned or intended by applicant. The invention will remain structurally defined by the positively claimed elements (2 structural elements, support member and rack body in claim 1) listed in the body of claim regardless of the possibilities and intended uses of applicant. 

	It is noted that claim 20 is not even directed to a tip rack. The invention of claim 20 is simply 1 of the 2 parts (above), the single part being a rack body. Although the claim is verbose with language directed to intended use and conditional use with other unclaimed structures, such unclaimed structures do not define nor structurally limit the rack body. The invention, rack body of claim 20 is a structure (“support member”) that comprises second vertical holes. It is unclear how applicant is attempting to/can define that the respective inventions relative to conditions that are never required to ever occur and use with further unclaimed structures that 
	It is noted that applicant does not specify where each of the amendments are supported, described in specific text of the original application. It is hereby requested that applicant specify, provide for the specific text of where all amendments are supported/described in the originally filed specification.  Applicant has not amended the claims to overcome all of the prior 112 rejections and the present amended claims provide for additional 112 rejections. See further remarks/rejections herein.  
	It is noted that the “base” of claims 4, 9-10, 15, and 17 does not appear be the same as base 203 described in the specification and shown in the drawings. No such base is described in the specification.  It appears that such base is actually the restriction portions 202.  The restriction portions 202 are not “a base” nor described as such as now claimed. Therefore, the claims are directed to new matter. Therefore, it is suggested that applicant employ consistent language in claims with that of the specification.  If applicant disagrees, then it is hereby requested that applicant specific where such “base” as claimed is described in the originally text of the specification and shown in the drawings. 

As to the art rejections, it is noted that applicant has not chosen to address each of the 102 and 103 rejections separately. However, it appears as if applicant is chose to address the references collectively. This not appropriate because all of the claims do not include all of the same limitations. In reference to Cohen, applicant asserts that:
“Cohen and Arnold, taken alone or in any combination, fail to disclose “the rack body supporting the support member when placed thereon such that the support member is movable in a direction intersecting with a center axis of one of the first holes,” as recited or analogously recited in amended independent claims 1 and 20; and “the rack body comprises a base extending upward from the upper surface of the rack body surrounding the support member and separated from an outer surface of the support member by a movement range that restricts a movement of the support member,” and “the movement range of the support member relative to the rack body is set larger than or equal to a difference between a diameter of an opening at an upper end of the nozzle tip and a width of the distal end portion of the nozzle to be inserted into the opening at a largest width thereof” as recited in amended independent claim 17.”

The examiner disagrees. As noted above, applicant’s claims and arguments both are based upon a premise of conditional/process use (which are not structural elements, limitations; see rejections/remarks herein and those of the prior Office Action, hereby incorporated by reference). There is no requirement for the support member of the apparatus of claims 1 and 17 to ever be placed on, located on, and/or supported on the rack body. 
It is unclear what specific positively structural element(s) applicant is asserting is/are novel in view of the 102 rejection based upon Cohen and is/are novel and nonobvious in relative to the further 103 rejections of record. 
However, it is noted that applicant further asserts that “Cohen discloses a pair of lateral side edges 18, 20, that are in contact with the sidewalls 68. See id. paragraph [0036] and FIG. 6. Therefore, Cohen fails to disclose any movement range that would include movement intersecting a center axis of a vertically extending aperture.”
The examiner notes that applicant’s arguments are dependent upon the conditional use clauses of the claims. Furthermore, Figure 6 is only an example of the possibilities of the arrangement of the structures of the apparatus Cohen. Although, it is possible for such structures of Cohen to be in different relative arrangements (as one may desire), there is nothing precluding one from choosing to move the support member/rack body relative to each other as one desires. The presence of sidewalls 68 does not preclude one from choosing to lift an end, side, portion, etc. of the support member 100 a distance above the sidewall and moving the support member relative to the rack body in a direction that intersects a center axis of a hole.   
Furthermore, it is noted applicant’s argument is not commensurate in scope with that of claim 1 because the claim does not recite any vertical center axis nor any defined movement range. 

As to Arnold applicant asserts, “Arnold fails to disclose any movement range that would include movement intersecting a center axis of a vertically extending aperture.” It is presumed applicant intends for the statement to apply to the 102 rejection. However, as noted above a movement range is not structure and no movement range is at issue in claims 1 and 20. Furthermore, one can choose to move the support member 20 in numerous directions that intersect a center axis of a hole.  
 The claims are rejected for reasons stated in the prior Office Action, hereby incorporated by reference, and as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	Here, the claim is directed to a tip rack. The claims mention plurality of nozzle tips, a nozzle tip, a nozzle, and sample (claim 19). However, such nozzle tips, nozzle, and sample are not positively claimed as elements of the invention. The structure of the unclaimed nozzle tips, nozzle, and broad sample do not limit the structure of the claimed tip rack.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The nozzle tips, nozzle, and sample are articles/materials intended to be worked upon. 
It is noted that the claimed invention will not function as intended with any and every arbitrary nozzle tip and nozzle. Whether or not the claimed invention is capable of providing for the recited intended functions depends upon a number of factors, including but not limited to: the properties and dimensions of a nozzle tip. A nozzle tip and nozzle that do not have the appropriate dimensions will not function as recited/intended. 
In claim 1, it is noted that the “when placed thereon…” and “capable of being placed…” clauses do not provide for a clear, definitive structural relationship between the support member and rack body. It is presumed that the pronoun “thereon” refers to the rack body. However, it is suggested that applicant amend the claims to clearly recite what applicant intends to be referenced in such clauses.  The clauses are directed to conditional, possible, intended usage of the support member and rack body. Conditions and possibilities are not 
It is noted that the “holes” are not specifically defined in the claims. It is presumed that applicant intends for the holes to be through-holes, holes that pass completely through the structures, have no bottom. If so, then the claim should be amended to clearly provide for such.
It is noted that “center axes” are not structures, but are intangible imaginary lines. There are plurality of such lines that can be drawn to extend to single center of each hole. It is presumed that applicant intends to refer to vertical axes of each of the holes such that each of the first holes are coaxial with a respective second hole relative to a common corresponding vertical center axis. If so, then the claim should clearly provide for such. Furthermore, it is noted that “a direction” is not structure and there are various directions (degrees of angles) of movement that would intersect the various possible unspecified center axes. If applicant intends for the possible directional movement to be horizontal, orthogonal relative to vertical center axis, the claim should be amended to clearly provide for such. If not, then there are other possible movements that are considered to be equivalent to the broad recitation as currently provided for in the claims.
It is noted that claim 2 does not provide for any further structural element of the invention. The claim merely recites what is structurally possible. There is no requirement for the support member to ever be attached or detached from the rack body. Furthermore, even if one were to choose to attach the member and body, it is not required to be done by any 
As to claim 3, it is noted that the claim nor claim 1 do not require that the support member be on nor attached to the rack body. Therefore, it is unclear in the instance of claim 3, if applicant is now attempting to require the 2 parts to be connected. If so, the claims should be amended to clearly indicate such. The claim is based upon a conditional occurrence as indicted by the “when….” See remarks above. See also further depended that claims that do specify the relative structural nexus, state of connectivity of the support member and rack body in a definitive form besides what is capable, possible, or when/if such occurs.   
 As to claim 4, it is unclear how such movement range exists because as previously noted, there is no requirement for the 2 structures to be connected in claim 1. See remarks above. (see also other applicable claims in which the structural nexus is not established in view of the possibilities/condition of claim 1).  
As to the phrase “is set” in claim 5, it is presumed that applicant is attempting to relatively define a value of the diameter of each of the second holes to an/the unclaimed the nozzle tip (not an element of the apparatus). Furthermore, the “when” clause is directed to a condition that is never required to occur. There no requirement for anyone nor anything to ever move the support member relative to anything at no point in time. The claims are directed to an apparatus not a process that requires anyone nor anything to perform any active steps 
It is noted that the term “plurality” employed throughout the claims only requires 2. However, in claims 6-7, it is noted that 2 walls cannot, will not, and do not form a lattice. As shown in applicant’s drawings, there must be at least 4 walls (2 sets of intersecting parallel walls), each pair of walls being parallel relative to each other in the respective pairs and the first pair of walls orthogonally intersecting each of the second pair of parallel walls. 
It is presumed that although not specified in the claims, the “a direction away from the lower surface” is intended to be vertically downward, orthogonal to the lower surface. The specification nor drawings provide for any support for any other direction away from the lower surface. 
It is noted that while claim 7 recites “areas” (a plurality; 2 areas is a plurality). However, 2 areas are not sufficient to establish an array in a matrix as claimed. However, it is noted that the claim does not specify how nor that the areas are “aligned” relative to each other.  See also claim 8 relative to the holes (meaning, minimally 2). 
As to claims 9-10, it is noted that applicant fails to specify what structure disclosed in the specification corresponds to the newly added “base”. No such base is disclosed in the specification. The base of claims 9 and 11 are not one in the same. If applicant disagrees, it is hereby requested that applicant specify where such base is described in the specification. It is presumed that applicant intends to refer to restriction portion(s) 202 and screws 230 including contact portions 231. If so, then the claims should clearly provide such. Note: the restriction portions are not defined as, disclosed as “a base” and one cannot have contact portions 
As to claim 11, it is noted that the base as claimed is the rack, so of course the base (rack) is made fully of material the rack that it is/defines. If applicant intends for the base to made of some specified material, then the claim should state such. Otherwise, any rack comprising a base will be considered as being fully made of a material of the rack.  
As to claim 12, it is noted that the support member is not precluded from being manufactured to include different structural elements and/or from different materials having different specific gravities. Therefore, the claim only requires that the specific gravity of a material of the rack body be larger than a specific gravity of one material of the support member. 
It is noted that claim 13 also attempts to rely upon a conditional “when” clause that is never required to ever occur. See prior and further remarks herein. If applicant intends to claim that the tip rack comprises a first support member (100) attached to/located on the an upper surface of the rack body, wherein the first support member comprises temporary fixing portions (130) at,  attached to opposing ends and extending upwardly from an upper surface the first support member; and a second support member (500) detachably attached (temporarily fixed) to the upper surface of the first support member via the temporary fixing portions…then the claims should clearly provide for such. 
Claim 13 is not structurally accurate nor consistent with the specification, drawings, and claim 1. Claim 13 is misleading. The claim as drafted implies that a single support member comprises two support members. This is not structurally accurate. It is appears as if applicant is 
As to claim 14, it presumed that the phrase “is set” is meant to be “is”. The term “is set” implies that the diameters can be readily changed. However, there is no indication that once the apparats is manufactures that one can readily choose to set/change the diameters nor any other dimensions of the apparatus. 
As to claim 16, it is unclear how the outer peripheral surface (which is the rack body) can be defined relative to the rack body (itself). Applicant is attempting to claim a part relative to the whole (itself) rather relative to some other part of the whole or some other separate positively claimed element. Therefore, it is unclear what is meant by the claim. Furthermore, there is no relative basis provided for the term “upward” in the claim. Upward from where, relative to what?

Furthermore, it is noted that the support member is only required to comprise a hole and rack body is not required to comprise any holes at all. Although, like the rack of claim 1, the support member and rack body are not claimed as, required to be structurally connected, yet applicant is attempting to assert that the 2 unconnected structures is a single apparatus. It is noted that such invention is distinct from that of claim 1 and even if the claim required that the support member to be supported on, detachably attached to the rack body, the invention still would not and cannot function the same as that of claim 1 with such further unclaimed plurality of nozzle tips.  For example, a same, unclaimed nozzle tip that, if present, is capable of extending through holes of support member and rack body of claim 1, would abut against a surface of a rack body of claim 17 that does not require any such holes as that of claim 1. Therefore, such nozzle tips would not be supported by an upper surface surrounding the hole of the support member of claim 17.  
In claim 19, the dispensing unit is interpreted as comprising a nozzle and the nozzle tip attached to the nozzle. The last ”wherein” clause/paragraph does not provide for any further structural element of the invention, a sample processing apparatus. The paragraph is directed to what the entire apparatus can be used for relative to a broad, unclaimed sample. Although the claim is not directed to a method, it is noted that the term “processes” is broad and is not directed to any specific actions/steps that are required to be performed.  
As to claim 20, see remarks herein directed to other similar prior claims. Furthermore, it is noted that invention of claim 20 is relatively broad. The invention of the claim is only the rack 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language employed throughout the language is directed to intended/conditional use and/or is broad, vague, ambiguous, and/or confusing.

The term "plate-shaped" in claim 3 is a relative term which renders the claim indefinite.  The term "plate-shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “plate-shape” is not a defined geometrical shape. Plates can be manufactured in various shapes/dimensions. What may be considered as “plate-shaped” to one person may not be considered as such to another and vice versa.
As to claim 3, it is unclear what is structurally meant by spaced apart “according to” a clearance. It is presumed that applicant intends for the respective inner and outer surfaces to be spaced (horizontally) from each other at some unspecified distance if and when the condition of the when clause does ever exist. As to “the direction intersecting” with “the center axes…”, applicant should see prior remarks above relative to such. Furthermore, it is noted that the claim provides for only one restriction portion.
Claim 3 recites the limitation "the center axes of the first holes" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only mentions a center axis of one hole. 
It is unclear how the movement range of claim 4 can be defined relative to an unclaimed nozzle tip and nozzle that are not elements of the invention (the tip rack). See remarks above. There is no requirement for the claimed apparatus to ever be used with any nozzle tips and nozzle. Applicant cannot define the dimensions of the apparatus relative to further unclaimed, arbitrary structures. If applicant intends for support member to on attached to the rack body and that there be a space between the respective surfaces of a specific numerical distance or range, then the claim should clearly provide for such.
The claim is not directed to any movement in any specific directions. Here, applicant attempts to define such movement range relative to an unclaimed nozzle tip and nozzle. As noted above, no nozzle tip(s) and nozzle are positively claimed as elements of the invention. Therefore, it is unclear how one can define the invention relative to an unclaimed nozzle tip and nozzle that are never required to be present as elements of the invention nor ever be used with the claimed invention. Whether or not one chooses to use the tip rack with any nozzle tips, nozzles, or anything else of any specific dimensions is matter of choice nor a requirement. 
As to claim 4, it is unclear which/what opening is being referenced by the phrase, “the opening” in the last line because it is noted that holes are also openings. It is also unclear which/what nozzle tip and nozzle is being referenced by the phrases “the nozzle tip” because claim 1 mentions a plurality of nozzle tips. See also claim 13 any other applicable claim. 
Claim 5 recites the limitation "the nozzle tip supported by a respective one of corresponding first holes".  As noted above no nozzle tip is positively claimed as element of the invention. There is no requirement for a nozzle tip to ever be supported in each of the respective first holes. See remarks above. It is unclear if applicant is now attempting to claim 
As to claim 6, it is noted that at any 2 points or more along a singular wall that a wall height is the same, the wall has a constant height. If applicant intends to mean that each of the plurality of walls comprise a single same height that extends an entire length between 2 opposing ends of each of the walls, then the claim should clearly provide for such. It is unclear how a plurality walls (minimally 2 walls) can be in the shape of the lattice because according the publication paragraph [0103] and Figure 5A a plurality of each of first walls 121 and second walls 122 that extent downward from a lower surface 120 of the support member and the first and second walls are orthogonal relative to each other are required to form a lattice where respective lower ends of each of the walls rest on an upper surface 210 of the rack body such that the support member is supported by the upper surface of the rack body. The claim as drafted is not consistent with the specification and drawings. Clarification is required. It is presumed that unlike claim 1, applicant is now intending to require that that the support member actually be on an upper surface of the rack body. 
As to claim 7, it is unclear how 2 walls can form “areas” as claimed. See remarks above. It is unclear what is structurally meant by “areas”. It is unclear what areas applicant is attempting to establish, separate areas of the lower surface of the support or something else. It is presumed that applicant intends refer to individual, square open, spaces, that result from the lattice walls. However, it is noted that such first holes are not formed by such spaces as claimed. Although not claimed as through holes, as illustrated by the figures the holes are only formed through the upper and lower surfaces of the support member. The lattice does not define/form the holes. The holes exist without the lattice walls being present as illustrated for example in Figures 1. If applicant intends for each of the first holes to open into a respective open space defined by the lattice walls, then the claim should clearly provide such. Clarification is requested.  See also claim 8. 
As to claim 9, it is unclear what is the structural nexus of the support member and rack body.  It is noted that claim 1 does not require the support member and rack body to be attached nor detached from one another… nor requires the support member to be located on an upper surface of the rack body. Instead as noted above, claim 1 provides for possible, conditional relative structural states of connectivity of the support member to the rack body (attached/detached…supported or not supported on the rack body). Claim 9 does not provide for either of the such options.  Therefore, it is unclear which conditional state applicant is intending require in claim 9.  If applicant intends for the support member to be located on an upper surface of the rack body and/or detachably attached to an upper surface of the rack body, then the claim should clearly provide for such. See also remarks directed to claim 1. Here, the “to contact the support member and [to] restrict…” clause does not provide for a clear .
Claim 9 recites the limitation "the center axes of the first holes" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, as noted above it is noted that the center axes are not required to be any specific direction. The center axes can be a relative horizontal, lateral, diagonal, angled direction. If so, a parallel direction will also be the same. Therefore, a structure such as a restriction portion(s) 202 (or similar structure) would be equivalent a broad contact portion of claim 9.  As stated above, if applicant intends for the center axes to be vertical and the rack body to comprise contact portions in contact with the support member in a manner that prevents the support member from moving upward in a vertical direction such that the support member remains attached to and/or on the rack body, then the claim should clearly provide for such.
Furthermore, as to claims 9-10, it is noted that a plurality of contact portions 231 are required at opposing ends of the rack body (in a respective restriction portion 202 to achieve the recited function (see specification and Figure 4. The presence of protrusions in one restriction portion will not prevent the support member from moving in a vertical direction. Therefore, it is unclear how the apparatus as claimed requiring the presence of 2 protrusions will be able to function as claimed.
As to claim 11, it is unclear how the second holes can be excluded from the base because the claim previously recites that the base is provided with (comprises) the second holes. It presumes applicant intends to refer to the entire/all of the base, except for the second holes. However, it is noted that a hole is defined as open space, absent of material. An open, through hole does not comprise material. Applicant has not claimed otherwise, that any material is present in any hole. Furthermore, every tangible structure is inherently known to comprise of a material. Therefore, it is unclear how the claim further structurally limits the invention. 
As to claim 13, it is noted that no second support member is positively claimed as an element of the invention. The “to temporarily fix…” clause is directed to the intended use of the temporary fixing portion. It is unclear which/what support member is being referenced by the phrase “the support member”. If applicant intends for the invention to comprise a first support member and choses to make reference to a second support member, it is suggest that the claims be amended to include the term “first” to clearly distinguish which support members are being referenced. 
As to claims 13 and 18-19, it is unclear if applicant is not attempting to claim “the nozzle tip” as element of the tip rack. Furthermore, it is unclear which/what nozzle tip is being referenced by the phrase “the nozzle tip”. Note: claims 1 and 17 reference a plurality of nozzle tips. 
There is no nozzle tip previously claimed more less a nozzle tip claimed as being supported on further unclaimed second support member. Clarification is required. Furthermore, the “when…” clause is directed to a condition. The claims are directed to an 
Claim 15 recites the limitation "the upper surface of the rack body”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if an outer peripheral surface of the walls of the base is intended to mean that all of the walls share a common outer peripheral surface or each of the individual walls each have an outer peripheral surface and the claim is only referring to one of such surfaces.
As to claims 17-18, it is unclear what is intended to be modified by/comprise a respective “a largest width thereof” and “a smallest width thereof”. No positively claimed nor unclaimed structure is previously recited as comprising multiple widths moreless a “largest” and “smallest” width. There is no relative basis provided for to compare any width of anything to anything further so as to determine what is require of a width of anything to be “largest” or “smallest” . If applicant is referring to a nozzle tip, it is noted that no nozzle tip is claimed as element of the invention, the tip rack nor as including mulitiple widths. Therefore, as previously stated, no nozzle tip nor any other unclaimed structure that is not an element of the invention can define/determine the structure of the claimed tip rack. The rack as defined by the positively claimed elements, a support member and a rack body will remain the same regardless of how applicant may intend for the apparatus to be used with further unclaimed structures. See remarks above and those of the prior Office Action hereby incorporated by reference.  
It is noted that claims 17-18 are similar to language of claims 1, 4, and other prior addressed claims. Therefore, applicant should refer to the prior rejections of claims 1, 4, and other prior claims. As noted above, no nozzle and nozzle tip are positively claimed as elements of the invention. The unclaimed structures do not further define the claimed invention. Furthermore, a movement range is not structure. It is unclear what structurally defines is “a movement range”. Considering none of the claimed elements are required to be structurally connected, one can choose to move any of the structures relative to each other in and direction that may choose. Nothing is ever required to be moved anywhere, in any specific direction relative to any other structure. It is unclear what is structurally required to set a movement range relative to the unclaimed structures. It is unclear what structurally constitutes the respective maximum and minimum widths of the distal end portion of the unclaimed nozzle and how such “largest/smallest widths” (of a nozzle(s) that are not elements of the claimed inventions) are structurally distinguished from each other and any other widths of the distal end of the unclaimed nozzle.
As to claim 19, applicant should see all remarks directed to claim 1 that are also applicable to claim 19. Note that no rack tip is clearly structurally defined in claim 1. Claim 1 is directed to 2 parts that could possibly define/form a tip rack (if and when assembled, connected, etc.). While claim 19 states that the rack body is fitted in the frame, there is no structural nexus provided for the support member that is not required to be attached to/connected to any other positively claimed element. It is further noted that the “wherein” clause of claim 19 does not provide for any additional structural element nor further structurally limit any prior positively claimed element. The “wherein…” clause recites an 
It is unclear how a processing apparatus as claimed can exist because according the specification a dispensing unit 40 mounted on a rail 33 must be present in order for a nozzle to exist. As disclosed in the specification dispensing unit 40 comprises nozzle 400.  Furthermore, there is no description of a frame 618 existing in such an apparatus without a bottom surface 22 being present to which the frame is attached. If applicant disagrees, it is hereby requested that applicant disclose where such an apparatus as claimed exists and is capable of functioning as claimed. 
The language of claim 20 is the same or similar to prior previously addressed claims. Therefore, applicant should see all such prior applicable remarks/rejections. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-79-10, 13, 15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See remarks/rejections above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-11, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Cohen et al., US 2013/0108522.
Cohen et al. discloses an apparatus that comprises:
a tray 10 (support member) including a plurality of apertures 24 (first through-holes) in an array (claim 8); each hole is capable of being provided with a pipette tip and

Note: See claim interpretations, remarks, and response to arguments above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires. 
As to claims 4 and 9, the rack includes restriction/contact portion (base) defined by an upper wall (not labeled) extending upward from the base 64. (see figures 1 and 4). 
As to claim 10, the rack includes ribs 42 (protrusions) (see figure 4).
As to claim 14, the diameters of the first and second holes can be equal. (paragraph 0032).
As to claim 15, as shown in figure 6 a portion of the outer wall of the rack is depressed inward relative to the rack. 
Claim(s) 1-2, 4-5, 8-9, 11-12, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Arnold, Jr. et al., US 2003/0129089.
Arnold discloses an apparatus that comprises:

 a tip holder 10 (rack body that supports the support member) including a support surface 12 (base)  (claim 11) having a plurality of openings 13 (second through-holes) each corresponding, aligned coaxially along a common central vertical axis with a respective one of the plurality of apertures of the support member;  each hole of the rack is capable of accomodating a lower portion of a pipette tip (See for example, Figures 1, 3, 6 and descriptions thereof); one can choose to move the tray any direction one chooses relative to the rack (claims 4-5). 
Note: See claim interpretations/remarks above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires.
 As to claim 9, the apparatus comprises legs 27-28 (contact portions). (Figure 3 and description thereof). The plastic tip holder 10 may weigh about 70 grams, whereas the transfer tray weighs only about 10 grams.
As to claim 14, the diameter of the second holes 13 is smaller than the diameter of the first holes 22 because the pipette tip can pass through holes of 22 but not through holes 13. (See Figures 1-2, 6 and descriptions thereof).
As to claim 16, as shown in 3, an outer periphery 14 of the rack body 10 inclines gradually outward while extending upward.
Claim(s) 1-5, 8-11, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Lapeus et al., US 5,674,047.
Lapeus et al. discloses an apparatus that can be used for holding, storing, transporting, etc. nozzle tips. (abstract). 
The apparatus includes a rack body 14 including a base/surface that includes a plurality of second holes and a support member 16 that includes a plurality of first holes. The support member can be placed on the rack body 14 in a manner in which holes in rack body are centrally aligned with (or aligned as how one be desire). The support member 16 can be readily placed on and the rack body by moving the support member 16 relative to the rack body 14 in a direction as shown by the arrows 19 and removed from the rack body as desired in the opposite direction. (Both directions intersecting a center axis of a hole; See Figure 2, column 3 lines 14-36). 
As to the restriction portion/base of claims 3-4, 9-10, 15, and 17. As shown, in the figures, such as figures 2-4, the rack body includes a base/restriction portions in the form of upwardly extending sidewalls, including inwardly extending protrusions, slots (depressions) and curved portions that can restrict/prevent the support member from moving relative to the rack body. 
 As to the support member being spaced from the restriction/base of the rack body 14. One can readily choose what distance one desires to exist between an outer peripheral surface of the support member and inner surface of the restriction portions to establish a clearance/movement range, where the support can be moved in directions intersecting a center axis of a hole (claims 1, 3-5, 9, 17-18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claims 3, 12, and 17-18, Cohen does not specify that there is a space between the outer peripheral surface of the support member and an inner surface of the restriction portion.
It  would have been within the common sense, knowledge, predictability, and routine skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the support member 100 and rack body could be manufactured to have dimensions that would allow for the support member to be spaced from the sidewalls at some distance that would allow for the support member to be relatively placed on and removed from the rack body and that the support member and rack body may be manufactured from different materials having different specific gravities. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522;  Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047as applied above, and further in view Petrek, US 6,286,678.

Petrek discloses a tip rack apparatus including support plate 14 (support member) including an array of through holes 16 and on the lower surface of the support plate there are a plurality of cross walls 88, 90 that for a grid 86 (lattice) that includes individual enclosures 83 that surrounds a respective area of each hole 16 to provide lateral stability for tips inserted into the holes 16. (Figure 8 and description thereof; column 8, lines 24-55).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray of Cohen et al., Arnold Jr. et al., or Lapeus et al. to include the cross walls, lattice as taught by Petrek to provide lateral stability for tips inserted in each hole of the tray (support member). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522 or Lapeus et al., as applied to claim 1 above, and further in view of Williams et al., US 2012/0257953.
Cohen nor Lapeus does not disclose the tray as comprising a temporary fixing portion. 
Williams et al. discloses a plurality of stackable trays 10, 104 including an array of through-holes. A single tray 10, 104 includes handles 52, 120 (temporary fixing portions) that include a snap tab 58, 122 on opposing ends of the tray to allow a further tray (second support member) to be stacked upon the tray.  (Figures 1-9; paragraphs 0039, 0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray (support member) of Cohen et al. or Lapeus et al., to .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US 2006/0093530 further view of Cohen et al., US 2013/0108522, Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047 as applied to claim 1 above.
	Cohen, Arnold, nor Lapeus do not disclose a processing apparatus as claimed.
	Ueda discloses a pipette tip rack 2 and a liquid dispensing apparatus 200 (sample processing apparatus) that a dispensing mechanism 20 (dispensing unit) comprising a nozzle mounted on a transfer portion 20 that allows the dispensing mechanism to move from different locations within the processing apparatus including to locations where pipette tip racks 2 holding pipette tips 151 are held in a pipette set location 50 including a set stand 51 (frame). (paragraphs 0032, 41, Figures 1 -2; 11-14).  As shown in Figure 10, the dispensing mechanism 20 comprises a 22a including a pipette tip attached to the nozzle. The dispensing mechanism can be transferred to the pipette set portion 50 by the transfer portion 90 to attach a pipette tip and later moved to various containers located in the apparatus to process samples located in such containers. (paragraph 0054-55). 
	Ueda does not disclose that the pipette tip racks 2 are the same as that as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process apparatus of Ueda to include the pipette tip racks of Cohen et al.; Arnold, Jr. et al.; and or Lapeus et al. to allow for different tips to be readily attached to perform desired processing of different samples while avoiding cross-contamination of the different samples. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798